FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 14, 2020

                                    No. 04-20-00366-CV

                             Ana GUERRA and Miguel Guerra,
                                     Appellants

                                              v.

                   Copernicus GUERRA, Eric Stubbs and Monica Guerra,
                                     Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-17589
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       Appellants’ second motion for an extension of time to file their brief is GRANTED.
Appellants’ brief is due on or before January 11, 2021; however, no further extensions will be
granted absent extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court